On Rehearing.
Upon a reconsideration of this case a majority of the court composed of the writer, SAYRE, SOMERVILLE, THOMAS, and BOULDIN, JJ., are of the opinion that the trial court erred in giving the plaintiff's requested charge 2, and that the cause should be reversed for the reason pointed out in the foregoing dissenting opinion of SOMERVILLE, J. The rehearing is accordingly granted, the judgment of affirmance is set aside, and the judgment of the circuit court is reversed and the cause is remanded.
Reversed and remanded.
GARDNER and MILLER, JJ., adhere to the discussion of this charge in the original opinion of the court and dissent.